DETAILED ACTION
Response to Amendment

Applicant’s response to the last Office Action filed on 08/21/2020 have been entered and made of record.

In light of Applicant’s amendment of Claim 1 and cancellation of Claims 18-20, the rejection of record under 35 U.S.C. 112(b) of Claims 1-8 and 18-20 has been withdrawn.
Status of Claims
Claims 1, 2, 4-9, 11-14, 16, 17, and 21-26 are pending.  Claims 3, 10, 15, and 18-20 are canceled.

Response to Arguments

Applicant’s arguments presented on pages 7-10 of its reply, in light of the claim amendments, have been found persuasive; and therefore, the rejection of record with respect to claims under 35 U.S.C. 103 has been withdrawn.  Accordingly, Claims 1, 2, 4-9, 11-14, 16, 17, and 21-26 are allowed.  Claims 3, 10, 15, and 18-20 are canceled. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662